ROBINSON, J.
1. The fact that a regular and continuously employed employe of an employer who is subject to the burdens and entitled to the benefits of the workmen’s compensation law receives an injury at a time when he is in the course of his employment, both with such employer and in the course of a casual employment with another employer, with the consent of his regular employer, will not -prevent him, or, in case of his death, his dependents, from participating in the state insurance fund.
2. An employe is in the course of his employment while he is performing the obligation of his contract of employment.
3. An accident incident to or the result of an act done while in the course of his employment, which act is appropriate and helpful to the accomplishment of the purpose of his employment, is a hazard of such employment.
(Marshall, CJ., Day, Allen and Matthias, JJ., concur.)